Citation Nr: 1415311	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  11-27 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for lung cancer, to include as due to Agent Orange exposure, for purposes of accrued benefits.

2.  Entitlement to service connection for prostate, pancreatic, colon, and lymph node cancers, to include as due to Agent Orange exposure, for purposes of accrued benefits.
  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1971 to September 1975, and died in November 2009.  The appellant is his surviving spouse.
      
These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied entitlement to service connection for numerous cancers for purposes of accrued benefits.  The appellant appealed the denials in this decision, and the matter is now before the Board.  Original jurisdiction of the matters on appeal was transferred to the RO in St. Louis, Missouri following issuance of the decision on appeal.
 
Consideration of these appeals has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems do not include any non-duplicative materials pertinent to the present appeal. 


FINDINGS OF FACT

1.  The Veteran was likely exposed to herbicide agents (Agent Orange) during active service in the Republic of Vietnam.

2.  Lung cancer developed to a compensable degree during the Veteran's lifetime, and is related to service.  

3.  The Veteran did not have prostate cancer, or residuals of prostate cancer, at any time during the period on appeal.

4.  Pancreatic, colon, and lymph node cancers were not related to service, to include exposure to herbicide agents.


CONCLUSIONS OF LAW

1.  The criteria for service connection for lung cancer, for purpose of accrued benefits, have been met.  38 U.S.C.A. §§ 1101, 1110, 1116, 1131, 1137, 5121 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.313, 3.1000 (2013).

2.  Prostate cancer was not incurred in service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1116, 1131, 1137, 5121 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.313, 3.1000 (2013).

3.  Pancreatic, colon, and lymph node cancers were not incurred in service.  38 U.S.C.A. §§ 1101, 1110,1131, 1137 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The cancers at issue are not among the diseases considered "chronic" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that the continuity provisions of 38 C.F.R. § 3.303(b) apply only to those disease listed under 38 C.F.R. § 3.309(a)).

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

As an initial matter the Board finds that the Veteran was exposed to herbicide agent while on active duty in Vietnam.  Generally, any veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a) (2013).  In this case, a formal November 2009 finding made by VA confirmed that the Veteran had active service and was physically in the Republic of Vietnam in April 1975.

Where a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) (2013) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) (2013) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; hairy cell leukemia and other chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); Parkinson's disease; and ischemic heart disease.  38 C.F.R. § 3.309(e) (2013).  The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2013).

Where the evidence does not warrant presumptive service connection, an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The immediate case provides a somewhat unique circumstance in that the Veteran has died and the appellant's claims for service connection are thus for accrued benefits purposes.  Upon the death of an individual receiving benefit payments, certain persons shall be paid periodic monetary benefits to which that individual was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death.  See 38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000(a) (2013).  

Regarding most claims for accrued benefits, the Board is prohibited from considering medical evidence received after the date of the veteran's death.  There is an exception for outstanding service medical records or VA records, as they are considered to be in the constructive possession of VA at the time of death.  See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a), (d)(4).  See also Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993).  Accordingly, consideration of the appellant's appeal has been with that evidentiary limitation in mind.

The Board finds that at the time of his death, the Veteran was entitled to compensation in the form of service connection for lung cancer, but not prostate, pancreatic, colon or lymph node cancers.

Service treatment records show, and the appellant does not argue otherwise, that the Veteran had no signs, symptoms, complaints, or treatment referable to any cancer during service.

Private treatment records indicate that the Veteran had been diagnosed and treated for prostate cancer in 2005.  A radiation oncology report of November 2006 indicated that the Veteran was post-treatment for prostate cancer, and there was neither evidence of recurrent or metastatic prostate cancer, nor of significant sequelae from his treatment.

In March 2008 the Veteran began to have flu-like symptoms and abdominal pain, and in October 2008 it was determined that that the Veteran had widespread metastatic cancer.  Although the Veteran was being treated for colon cancer, dilation of the bile duct was "highly suspicious for a pancreatic primary source" of the Veteran's cancer.  In late October 2008, the Veteran's treatment was transferred to VA, with a referring private assessment of metastatic colon carcinoma.

On admission to VA for cancer treatment, the lungs were identified as the primary source of the Veteran's cancer, though subsequent outpatient notes identify both colon cancer and lung cancer as primary.

In March 2008 a positron emission tomography (PET) scan was competed and revealed ongoing widespread metastatic disease.  The PET scan report concluded that the primary source included "pancreatic versus primary colon cancer," as indicated by apparent bile duct dilation.  By the time of an X-ray imaging study in December 2008, the Veteran had stage IV colon cancer with metastatic disease to the mediastinum, bilateral hilar lymph nodes, peritoneal nodes and pancreatic head.  There was also a suspicion of lung metastasis.

A March 2009 letter from a VA staff physician indicated that the Veteran had a history of adenocarcinoma of unknown primary origin, which had spread to his liver, lungs, and peritoneum.  The physician reasoned that because "the original cancer may have started from any number of sites, it is reasonable to believe there may be some connection between [the Veteran's] exposure [to Agent Orange] and his current disease."  The Veteran was placed under hospice care, and passed away in November 2009.  The official certificate of death listed the immediate cause as "metastatic adenocarcinoma, unknown primary," with prostate cancer listed as another significant condition contributing to the Veteran's death - but not relating to the immediate cause of death.

The appellant has argued that the primary source of the Veteran's terminal metastatic cancer was prostate cancer.  Again, where a Veteran who has been exposed to herbicide agent during active service, subsequently develops a respiratory cancer or prostate cancer, and the disease manifests to a degree of 10 percent or more at any time after service, service connection will be presumed.  38 C.F.R. § 3.307(a)(6)(ii) (2013).

With regard to prostate cancer, the evidence shows that the Veteran did not have prostate cancer at any time during the period on appeal, and that following treatment in 2005 and 2006, the cancer was in full remission.  VA recognizes that the because prostate cancer became compensably disabling during the Veteran's lifetime, and thus the presumption of service connection attaches.  However, a necessary element for establishing entitlement to service connection is the existence of a current disability; it is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997); see also Brammer v. Derwinski, 3 Vet. App. 223.  For VA purposes, a current disability exists when a claimant has a disability at the time a claim is filed or at some point during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Here as no disability referable to prostate cancer, to include residuals of prostate cancer, have been shown during the period on appeal, service connection cannot be established based on the evidence of record at the time of the Veteran's death. 

Lung cancer, however, was compensably disabling during the appeal period, and the evidence of record at the time of the Veteran's death does not rebut the presumption of service connection under 38 C.F.R. § 3.307(a)(6)(ii) (2013).  The Board is aware of differential diagnoses which indicate the possibility that the Veteran's terminal metastatic adenocarcinoma was pancreatic in origin, or colon in origin.  However, at no time was the origin of the Veteran's cancer identified with any certainty, leaving open the equally reasonably possibility that the Veteran's lung cancer either  developed independently of metastatic adenocarcinoma carcinomas described in treatment records, or was possibly their primary origin.

When, as here, there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  Accordingly, resolving doubt in the Veteran's favor service connection for lung cancer, for the purposes of accrued benifits, is established.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

With regard to the remaining claims of entitlement to service connection for the purposes of accrued benifits - the Board finds that prostate cancer, pancreatic cancer, colon cancer, lymph node cancer were not related to service to include exposure to herbicide agents.  To that end, the Board finds that the only positive competent evidence - the VA staff physician letter of March 2009 - is of no probative value in establishing service connection.  While the letter does endorse the possibility of a causal relationship with in-service herbicide exposure, the Board finds the language of the opinion to be too equivocal, qualified, and hesitant to be of any probative value.

The only other evidence endorsing a connection to service, are the lay statements of the Veteran and the appellant.  Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Here, identification of an in-service link to the development of cancers more than thirty years after separation is a complex medical determination well beyond the lay competence of the Veteran or the appellant.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that a layperson is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases ); see also 38 C.F.R. § 3.159(a)(2).  Although the Board recognizes that the Veteran did have medical training, the evidence does not show that he had the medical expertise to comment on causality for such a complex disease process as cancer.

Accordingly, the preponderance of the evidence is against the claims of service connection for accrued purposes for prostate, pancreatic, colon, and lymph node cancers, the benefit of the doubt doctrine is not for application, and these claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

	(CONTINUED ON NEXT PAGE)


Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  Notice letters were sent to the Veteran in January and March 2009, and to the appellant in April 2010 - all prior to the initial adjudication of the claims on appeal.  Notices sent included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran or appellant and what information and evidence would be obtained by VA.  The letters also advised VA should be informed of any additional information or evidence that the Department should have, and to submit evidence in support of the claims to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist an appellant in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").

In disability compensation claims, VA must provide a medical examination and medical opinion under certain circumstances.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, when the survivor of a deceased veteran submits a claim for accrued benefits based on claims pending at the time of death, the Board only considers evidence in VA's possession during the Veteran's lifetime.  See 38 C.F.R. § 3.1000. It follows that the appellant could not be prejudiced by any deficiency in the duty to assist, as no further evidence may be accepted on this claim.  

Based on the foregoing, the Board finds that VA's duties to notify and assist the appellant have been met.  With regard to the claim for service connection for lung cancer, for purpose of accrued benefits, the Board is granting in full the benefit sought on appeal and VA has no further duty to notify or assist.


ORDER

Service connection for lung cancer, for purpose of accrued benefits, is granted.

Service connection for prostate, pancreatic, colon, and lymph node cancers, for purpose of accrued benefits, is denied.



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


